Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to applicant’s amendment filed 12 Mar 2021.
The 35 USC 112(b) rejections are withdrawn in view of applicant’s amendment.
Claims 1-15 are presented for examination. Claims 2, 7 and 12 are currently amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Informatica, “A Practical Guide to Legacy Application Retirement”, https://www.informatica.com/content/dam/informatica-com/en/collateral/white-paper/practical-guide-legacy-application-retirement_white-paper_6957.pdf, accessed on 1/29/2021, published 2012 (Non-Patent Literature), in view of Graban, “How to Measure the ROI of Contiunous Improvement Errots”, https://blog.kainexus.com/roi-of-continuous-improvement/how-to-measure-the-roi-of-continuous-improvement-efforts, accessed on 1/30/2021, published 11/16/2018 (Non-Patent Literature) and Balasubramanian et al. (US 2015/0324732), hereinafter Balasubramanian.

Regarding claim 1, Informatica teaches A process to determine resource allocation for a software application in a software portfolio (pg. 4) comprising:
Identifying, using a computer processor, a plurality of users of the software application (pg. 4, "Several parameters determine the business value of a legacy application...Number of users: How many employees, partners, or customers use the application?");
receiving from the plurality of users of the software application data relating to usage of the software application by the plurality of users, the data comprising a count of the users who use the software application (pg. 4), [[a number of hours saved during a time period for each of the users of the software application, an average hourly rate associated with each of the users of the software application]], other cost savings derived from use of the software application, and other fixed costs associated with the software application (pg. 3, "This eliminates recurring costs such as licensing, maintenance, and application administration costs, representing potential significant savings.");
using the data, determining a value of the software application in the software portfolio (pg. 4, "Determining an application's eligibility for retirement entails comparing its business value to the costs of its required support and maintenance."); and
removing the software application from the software portfolio based on the value of the software falling below the threshold (pg. 4, "Determining an application's eligibility for retirement entails comparing its business value to the costs of its required support and maintenance. In other words, an application is a prime target for retirement when the cost of supporting and maintaining it exceeds the business value it provides."; pg. 5, "But because it's 
Informatica does not specifically teach a number of hours saved during a time period for each of the users of the software application, an average hourly rate associated with each of the users of the software application; and automatically assigning resources to the software application in the software portfolio based on the value of the software application exceeding a threshold.
However, Graban teaches a number of hours saved during a time period for each of the users of the software application, an average hourly rate associated with each of the users of the software application (pg. 2, "In the example posed by this webinar attendee, let's say Sally saved thirty minutes a day. Some organization look at that thirty minutes and feel content that improvement was made, time was saved, and perhaps employee of customer satisfaction has improved...So for example, perhaps based on Sally's salary, that thirty minutes saves the organization $6 per day. Say that Sally uses her improvement platform to share that idea with nine of her counterparts - so she's now created a savings of $60 per day. Assuming the team is working 250 days per year, that's a total savings of $15,000 per year.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Informatica to include receiving time savings and hourly rates of users as taught by Graban. Graban is directed to calculating a return on investment for time saved by user improvements, and Informatica discloses determining a business value as a comparison to costs to determine application retirement (Informatica at 4). 
The combination of Informatica and Graban does not specifically teach automatically assigning resources to the software application in the software portfolio based on the value of the software application exceeding a threshold.
However, Balasubramanian teaches automatically assigning resources to the software application in the software portfolio based on the value of the software application exceeding a threshold (Abstract, "During a UML design phase, if a component is detected to be an enhancement of a previously developed component, the method determines if the resource who developed the component previously is available for assignment. If available, the resource is selected as the optimal candidate.").
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Informatica and Graban to include automatically assign resources to an application as taught by Balasubramanian. Informatica suggests that all applications within a portfolio cannot be retired at once and to start with applications that generate the greatest cost savings (Informatica at 5). This suggests that the applications that do not meet the threshold of “greatest cost savings” will not be retired, and therefore still need to be maintained. Balasubramanian discloses automatically assigning developers to maintain an application (Balasubramanian, Abstract), and one of ordinary skill in the art would be motivated to include known methods of maintenance in order to keep maintaining applications that will not be retired.

Regarding claim 2, the combination of Informatica, Graban and Balasubramanian teaches claim 1. The combination further teaches wherein determining the value of the software application comprises using the count of the users who use the software application and the number of hours saved during a time period for each of the users of the software application to calculate the total hours saved from use of the software application; using the total hours saved from use of the software application and an average hourly rate of the users of the software application to calculate a total labor savings from use of the software application, adding the additional cost savings form use of the software application, and subtracting fixed costs, to arrive at the value (Informatica, pgs. 4-5; Graban, pg. 2).

Regarding claim 3, the combination of Informatica, Graban and Balasubramanian teaches claim 1. The combination further teaches comprising identifying a plurality of software applications in the software portfolio; and using the data for determining the value and the resource allocation of the software portfolio (Informatica, pgs. 4-5; Balasubramanian, Abstract).

Regarding claim 4, the combination of Informatica, Graban and Balasubramanian teaches claim 3. The combination further teaches using the computer processor to automatically assign resources to a first set of software applications and to automatically retire a second set of software applications (Informatica, pgs. 4-5; Balasubramanian, Abstract).

Regarding claim 5, the combination of Informatica, Graban and Balasubramanian teaches claim 3. The combination further teaches wherein the identifying the plurality of software applications in the software portfolio comprising receiving into the computer processor data relating to a name of the software application, an amount of time saved per time period via use of the software application, an additional cost saving resulting form use of the software application, and a usage level of the software application (Informatica, pgs. 4-5; Graban, pg. 2).

Regarding claims 6-10, these claims recite substantially the same limitations as claims 1-5, respectively, above and are rejected on the same basis.

Regarding claims 11-15, these claims recite substantially the same limitations as claims 1-5, respectively, above and are rejected on the same basis.

Response to Arguments
Applicant's arguments filed 12 Mar 2021 have been fully considered but they are not persuasive. 
In the Remarks, applicant argues:
The prior art does not teach or suggest the limitation “automatically assigning resources to the software application in the software portfolio based on the value of the software application exceeding a threshold” as recited by independent claim 1 with substantially similar limitations in independent claims 6 and 11. Specifically, Balasubramanian relates to finding a resource (i.e. candidate) who has previously worked on the component. In contrast claim 1 

Examiner’s Response:
Per MPEP 2145, IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.” The rejection of claim 1 is based on a combination of Informatica, Graban and Balasubramanian. Informatica discloses a threshold (i.e. “greatest cost savings”, Infomatica at 5), Graban discloses determining the value of a software (Graban at 2), and Balasbramanian discloses adding resources to a project. In the motivation to combine, Informatica suggests that any application that does not exceed the threshold will not be removed from the portfolio, and therefore will need to still be maintained, and Balasubramanian discloses a method for automatically assigning resources to such an application. The applicant’s argument fails to address this combination or why such a combination will not result into the claimed invention. For these reasons, the applicant’s arguments are not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM DUNCAN whose telephone number is (571)272-9899.  The examiner can normally be reached on M-F: 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/TIMOTHY P DUNCAN/Examiner, Art Unit 2194                                                                                                                                                                                                        
                                                                                                                                                                                                    /DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194